       Case 1:18-cv-03284-TCB Document 55 Filed 01/27/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



NATHANIEL BORRELL DYER,

      Plaintiff,
                                         CIVIL ACTION FILE
v.
                                         NO. 1:18-cv-3284-TCB
ATLANTA INDEPENDENT
SCHOOL SYSTEM,

      Defendant.



                                ORDER

     This case comes before the Court on Plaintiff Nathaniel Borrell

Dyer’s application [53] to appeal in forma pauperis (“IFP”).

     “An appeal may not be taken in forma pauperis if the trial court

certifies in writing that it is not taken in good faith.” 28 U.S.C. §

1915(a)(3). An appeal is taken in good faith if, viewed objectively, the

party “seeks appellate review of any issue not frivolous.” Coppedge v.

United States, 369 U.S. 438, 445 (1962).
       Case 1:18-cv-03284-TCB Document 55 Filed 01/27/20 Page 2 of 2




     In this case, Dyer has not identified any issues which he intends

to present on appeal. This leads the Court to conclude that his basis for

appeal is frivolous.

     Accordingly, Dyer’s application [53] to appeal in forma pauperis is

not taken in good faith and is therefore denied. Further requests to

appeal IFP should be directed to the Eleventh Circuit Court of Appeals

in accordance with Federal Rule of Appellate Procedure 24.

     IT IS SO ORDERED this 27th day of January, 2020.



                                  ____________________________________
                                  Timothy C. Batten, Sr.
                                  United States District Judge




                                    2
